 Case 19-05945      Doc 48  Filed 09/24/20 Entered 09/24/20 18:28:09           Desc Main
                              Document     Page 1 of 2
                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                CHICAGO DIVISION


IN RE:                                       )     BANKRUPTCY CASE NO. 19-05945
                                             )
Terrell D. Thomas                            )
Annette L. Thomas                            )
                                             )
DEBTORS                                      )     Chapter 13
                                             )
                                             )     Judge: David D. Cleary
                                             )


WITHDRAWAL OF NOTICE OF WITHDRAWAL OF POST PETITION MORTGAGE
                 FEES, EXPENSES AND CHARGES


       NOW COMES Nationstar Mortgage LLC d/b/a Mr. Cooper, by and through its
Authorized Agent McCalla Raymer Leibert Pierce, LLC, and hereby withdraws the Notice of
Withdrawal of Post Petition Mortgage Fees, Expenses and Charges filed on September 4, 2020.


      Notice of Withdrawal of Post Petition Mortgage Fees, Expenses and Charges Filed Date:
September 4, 2020

        Notice of Withdrawal of Post Petition Mortgage Fees, Expenses and Charges (Doc #46)
related to Claim Number: Claim #6

              This 9/24/2020




                                                 /s/Dana O'Brien
                                                 Authorized Agent for Movant
                                                 McCalla Raymer Leibert Pierce, LLC
                                                 1 N. Dearborn Suite 1200
                                                 Chicago, IL 60602
                                                 Phone: (312) 346-9088 X5188
                                                 Email: Dana.OBrien@mccalla.com
  Case 19-05945           Doc 48      Filed 09/24/20 Entered 09/24/20 18:28:09                 Desc Main
                                        Document     Page 2 of 2




                                                             Bankruptcy Case No.:      19-05945
 In Re:                                                      Chapter:                  13
           Terrell D. Thomas                                 Judge:                    David D. Cleary
           Annette L. Thomas

                                         CERTIFICATE OF SERVICE

        I, Dana     O'Brien, of McCalla Raymer Leibert Pierce, LLC, 1544 Old Alabama Road, Roswell, GA
30076, certify:

          That I am, and at all times hereinafter mentioned, was more than 18 years of age;

        That on the date below, I caused to be served a copy of the within WITHDRAWAL OF NOTICE OF
WITHDRAWAL OF POST PETITION MORTGAGE FEES, EXPENSES AND CHARGES filed in this
bankruptcy matter on the following parties at the addresses shown, by regular United States Mail, with proper
postage affixed, unless another manner of service is expressly indicated:

Terrell D. Thomas
21206 Alessandra Dr.
Matteson, IL 60443

Annette L. Thomas
21206 Alessandra Dr.
Matteson, IL 60443

David M Siegel                                      (served via ECF Notification)
David M. Siegel & Associates
790 Chaddick Drive
Wheeling, IL 60090

Marilyn O. Marshall, Trustee                        (served via ECF Notification)
224 South Michigan Ste 800
Chicago, IL 60604

Patrick S Layng                                     (served via ECF Notification)
Office of the U.S. Trustee, Region 11
219 S Dearborn St
Room 873
Chicago, IL 60604

     I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND
CORRECT.

Executed on:        9/24/2020           By:     /s/Dana O'Brien
                      (date)                    Dana O'Brien
                                                Authorized Agent for Nationstar Mortgage LLC d/b/a Mr.
                                                Cooper
